                      Case 4:14-cv-02543-CKJ Document 221 Filed 04/12/19 Page 1 ofFILED
                                                                                    2                                          ---LODGED
                                                                                                                  RECEIVED           COPY


                                        · UNITED STATES DISTRICT COURT
                                                        DISTRICT OF ARIZONA                                        APR 1 2 2019

Carrie Ferrara Clark                                                                                     BY
PLAINTIFF                                                                                    WITNESS LIST
                      V.

City of Tucson
DEFENDANT                                                                            CASE NUMBER:   4: 14-cv-02543


  PRESIDING JUDGE   Hon. Cindy K. Jorgenson      couRTROOM DEPUTY S a n d r a   G.   Fuller     couRT REPORTERCheryl C u m m i n g s


  HEARING/TRIAL DATE (S)   04/01/19-04/05/19     PLAINTIFF ATTORNEY(S)   Jeffrey                DEFENDANT ATTORNEY(sl     Michelle Saavedra
                           .04/08/19-04/12/19                            Jacobson                                         Renee Waters


  PLF       DFT     DATE SWORN          DATE APPEARED                                                                                Under
                                                                            WITNESSES                                                Rule

             X      4\S\ \ C\            4\c;\,q                                Brian Stevens
             X                                                                         Timothy Nots
                                                                                        '
             X      4\ 4 \ \ C\           A.\A.\,'l                                         Ed Nied
             X      4\ s \ \C\            4\5 \\9                                    Paul McDonough
             X      .A\    5 hC\          4 \ S \ \C\                            Michael Fischback
             X      4\C\\\C\             4\9 ~ 4\\o \ \ C\                            Rob Rodriguez
             X       4 \ .C\ \ \9        A.\C\\,C\                                   Ted 'McDonough
                                                                                                                     ,.
             X       4\<2, \,9            A.\~ \,9                                      Brad Olson
             X       4lc:; \ ,°\          4\S\\C\                                    Jonathan North
             X.     4\     9:,   \,C\      4 ls h9                                    Ariane Phaneuf
            ·X
             X
                     4 \ "' \,     °'   . 4\'"\\\9                                    Ken Brouillette
                                                                                     Nicole Sprenger
             X                                                                         John Vincent
             X       4\ 9 \,c,            .-!1.\ 9 \ \ C\                            Michael Carsten
             X       4 \ S \,9             4 \ 8 \ \9                                  JoAnn Acosta
             X       A\~\\C\               4\S.\\C\                              Richard L'Heureux
             X       4\C\\\9                4\9\,9                                     Jim Critchley
             X                                                                       James Sieminski
             X                                                                        Jeff Langejans
             X                                                                        Joyce Garland
             X                                                                   Dr. Stefanie Lundell
             X       4\,0 \,9            4 \ \0 \\ ~                                  Michael Garcia
                Case 4:14-cv-02543-CKJ Document 221 Filed 04/12/19 Page 2 of 2
                 Case 4:14-cv-02543-CKJ Document 186 Filed 03/28/19 Page 2 of 2
                                        WITNESS LI ST - - CONTINUATION

Carrie- Ferrara Clark
                                             vs.
                                                     City of Tucson                 CASE NO.   4: 14-cv-02543
PLF    DFT   DATE SWORN             DATE APPEARED
                                                                      WITNESSES
        X     4 \, 0 \    \C\        .d.\,o\,C\                                    Laura Baker



                                                                                                          \




                                                                                                              I




                                '



                                                    '.




                                                                              _;
                                                                          v
